DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/17/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Election/Restrictions
Applicant's election of a species with respect to FIGS. 13-15 in the reply filed on 05/05/2022 is acknowledged. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/05/2022. In the reply, the applicant stated that claims 35-37 and 75-77 are associated with the non-elected species with respect to FIG. 16 and that claims 38 and 78 are associated with the non-elected species with respect to FIG. 17. However, the examiner notes that since claims 16-17 and 56-57 recite similar features to claims 38 and 78 associated with the non-elected species with respect to FIG. 17, claims 16-17, 35-38, 56-57 and 75-78 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species with respect to FIG. 16 and FIG. 17, respectively, there being no allowable generic or linking claim. 
The above-mentioned examiner’s indication was acknowledged and agreed by the applicant’s representative, Mark E. Olds during a phone call on 08/10/2022. See, “Interview Summary” as attached.  

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “e.g.,” (lines 2-3) and “may” (lines 2, 4-5, 5-6 and 8) which can be implied.  See MPEP § 608.01(b).
The abstract contains phrases, “In this way, the network node can quickly inform whether or not the RS has been punctured to carry high priority data (last three lines) which refer to purported merits of the invention. See MPEP § 608.01(b).

Appropriate correction is required.

Claim Objections
Claims 3, 8, 22, 28, 43, 48, 62, 68, 83-84 and 88 are objected to because of the following informality:  
Claim 3 recites, “the other physical layer signal” (line 1). It is suggested to replace it with “the another physical layer signal” for clarity. Claims 22, 43 and 62 are objected to at least based on a similar rational applied to claim 3.  
Claim 8 recites, “the puncturable indication” (line 1) and “the “unpuncturable indication” (line 11). It is suggest to replace them with “the puncturable subset indication” and “the “unpuncturable subset indication”, respectively, for clarity. Claims 28, 48, and 68 are objected to at least based on a similar rational applied to claim 8.  
Claim 83 recites, a non-functional descriptive material limitations, “A non-transitory computer-readable medium storing computer-executable instructions for a network entity, the computer-executable instructions comprising…” in lines 1-3. 

“A non-transitory computer-readable medium” merely serves a support for data instructions, and the data instruction will not impart/convey a patentable distinction when no functional relationship exists.
In particular, a non-transitory computer-readable medium cannot process data instruction alone, and require enabling a computer processor/CPU to process the data instruction in order to impart/convey a patentable distinction of a claim.
As such, the functional language, “executing/processing data instruction stored in a non-transitory computer-readable medium by a CPU or a computer processor” adds functional relationship to the clamed invention. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. (also see MPEP 2111.05 III). Claims 84 and 88 are objected to at least based on a similar rational applied to claim 83.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for configuring a reference signal (RS) …” and “means for providing an RS configuration …”, as recited in claim 81; “means for receiving a reference signal (RS) …”, “means for determining ...”, “means for excluding ...” and “means for including …”, as recited in claim 82; and “means for transmitting ... ”, as recited in claim 87. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the limitations, “means for configuring a reference signal (RS) …” and “means for providing an RS configuration …”, as recited in claim 81, it appears that the following are corresponding structures described in the specification: see, WWAN transceiver 350, processing system 384 and memory component 386 and puncturing component 388 in FIG. 3B and ¶0066 and 0154-0155. 
“means for receiving a reference signal (RS) …”, “means for determining ...”, “means for excluding ...” and “means for including …”, as recited in claim 82, it appears that the following are corresponding structures described in the specification: see, WWAN transceiver 350, processing system 384 and memory component 386 and puncturing component 388 in FIG. 3A and ¶0067 and 0165-0166. 
Regarding the limitation, “means for transmitting ... ”, as recited in claim 87, it appears that the following are corresponding structures described in the specification: see, WWAN transceiver 350, processing system 384 and memory component 386 and puncturing component 388 in FIG. 3B and ¶0066 and 0154-0155. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 28, 48, 68 and 84 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites, “the RS configuration comprises: a puncturable subset indication .., an unpuncturable subset ..., or both”. The “the unpuncturable subset” or “both” is an optional limitation in claim 7. Thus, it is unclear whether the unpuncturable subset is even included in the RS configuration in claim 8, since the essential step where the RS configuration includes the unpuncturable indication does not exist in claim 7. Claims 28, 48 and 68 are rejected at least based on a similar rational applied to claim 8. For the sake of examination purpose only, it is interpreted as best understood.
Claim 84 recites, “A non-transitory computer-readable medium storing ... for a user equipment (UE), the computer-executable instructions comprising: one or more instructions causing the network entity to receive ...; one or more instructions causing the network entity to determine ...; one more instructions causing the network entity to exclude ...; and one more instructions causing the network entity to include ...”. Thus, it is unclear whether the non-transitory computer-readable medium is for a UE or the network entity. For the sake of examination purpose only, it is interpreted as best understood. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 3-8, 13-15, 18, 41, 43-48, 53-55, 58, 81 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over “Remaining aspects on pre-emption indication for DL multiplexing of URLLC and eMBB”, 3GPP TSG RAN WG1 Meeting #91, Reno, USA (R1-1721452), hereinafter “3GPP1”) in view of Du et al (WO 2019001523 A1).
Note: 3GPP1 was cited by the applicant in the IDS received on 02/17/2021. 

Regarding claim 1, although 3GPP1 teaches, a network entity [section 5.2, NR/RAN1 which implies a base station], comprising: 
a transceiver [section 5.2, every base station has a transceiver]; 
a memory [section 5.2, every base station has a memory]; and 
a processor communicatively coupled to the transceiver and the memory, wherein the processor is configured to [section 5.2, every base station has a processor coupled to the transceiver and the memory to perform action(s)]: 
configure a reference signal (RS) such that the RS is puncturable by another signal [section 5.2, scheduling a downlink RS such that the additional DMRS of the RS is preemptable/puncturable by URLLC transmission], the RS comprising a puncturable subset [section 5.2, the RS comprises additional DMRS (i.e., puncturable subset, see, “preempting additional DMRS may be acceptable”)] and an unpuncturable subset [section 5.2, the RS comprises front-loaded DMRS (i.e., unpuncturable subset; see, when URLLC transmission is scheduled, it can always avoid preempting (i.e., unpuncturable) the front-loaded DMRS”)], the puncturable subset comprising one or more resources of the RS that are allowed to be punctured [section 5.2, note that since the additional DMRS can be preempted, at least one resource of the additional DMRS is allowed to be preempted/punctured], the unpuncturable subset comprising one or more resources of the RS that are prohibited from being punctured [section 5.2, note that since the front-loaded DMRS is avoided to be preempted/unpuncturable, at least one of the front-loaded DMRS is not allowed/prohibited from being preempted/punctured], and the RS being configured such that when the RS is transmitted, ... indicates whether the puncturable subset of the RS has or has not been punctured [section 5.2, pre-emption indication indicates whether the additional DMRS (i.e., puncturable subset) is preempted or not; see, “determine whether the additional DMRS is preempted based on pre-emption indication”], the aforementioned embodiment of 3GPP1 with reference to section 5.2 does not explicitly teach (see, emphasis), provide, via the transceiver, an RS configuration to a user equipment (UE), the RS configuration indicating the configuration of resources of the RS.
However, section 2 of 3GPP1 further teaches, provide ... a configuration to a user equipment (UE), the configuration indicating the configuration of resources [section 2, providing RRC signaling configuring eMBB UE indicating the configuration of PI reference region in time/frequency domain].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the embodiment of 3GPP1 with reference to section 5.2 with the teachings of section 2 of 3GPP1 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Although 3GPP1 teaches, “the puncturable subset comprising one or more resources of the RS that are allowed to be punctured, the unpuncturable subset comprising one or more resources of the RS that are prohibited from being punctured, and the RS being configured such that when the RS is transmitted, ... indicates whether the puncturable subset of the RS has or has not been punctured” as set forth above, 3GPP1 does not explicitly teach (see, emphasis), unpuncturable subset of a resource indicates whether the puncturable subset of the resource has or has not been punctured.
However, Du teaches, unpuncturable subset of a resource indicates whether a puncturable subset of the resource has or has not been punctured [see, 1st paragraph of page 16 and FIG. 4D of the Translation Copy of Du, the preemption indication (PI) (i.e., unpuncturable subset; note that PI of Du contains a non-preemtable/unpuncturable resource) of a resource (including the PI and the PI region) indicates whether the PI region (i.e., puncturable subset) of the resource has been preempted/punctured].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “indicating whether the puncturable subset of the RS has been punctured in the system of 3GPP1 to include “unpuncturable subset of a resource indicates whether a puncturable subset of the resource has been puncture” as taught by Du because it would provide the system with the enhanced capability of securing low latency for URLLC service data to improve data transmission efficiency [see, pages 2-3 of the Translation Copy of Du].

Regarding claim 3, 3GPP1 in view of Du teaches, all the limitations of claim 1 and particularly, “another physical layer signal” as set forth above, and 3GPP1 further teaches, a physical layer channel carrying higher priority information [section 5.2, note that URLLC transmission is a higher prior information than eMBB transmission].  

Regarding claim 4, 3GPP1 in view of Du teaches, all the limitations of claim 3 and particularly, “a physical layer channel carrying higher priority information” as set forth above, and 3GPP1 further teaches, ultra-reliable low-latency communication (URLLC) data [section 5.2, note that URLLC transmission is a higher prior information than eMBB transmission].  

Regarding claim 5, 3GPP1 in view of Du teaches, all the limitations of claim 1 and particularly, “the RS configuration” as set forth above, and 3GPP1 further teaches, wherein the RS configuration is provided to the UE through higher layer signaling, the higher layer signaling being signaling through one or more layers above a physical layer [sections 2.3 and 5.2, the configuration of the RS or the pre-emption indication is configured by RRC signal; note that the RRC signal is a higher layer signaling above a physical layer].  

Regarding claim 6, 3GPP1 in view of Du teaches, all the limitations of claim 5 and particularly, “the RS configuration” as set forth above, and 3GPP1 further teaches, wherein the RS configuration is provided to the UE through one or more radio resource control (RRC) messages [sections 2.3 and 5.2, the configuration of the RS or the pre-emption indication is configured by RRC signal; note that the RRC signal is a higher layer signaling above a physical layer]. 
 
Regarding claim 7, 3GPP1 in view of D u teaches, all the limitations of claim 1 and particularly, “the RS configuration” as set forth above, and 3GPP1 further teaches, a puncturable subset indication indicating the resources of the puncturable subset [sections 2 and 5.2, pre-emption indication indicates notifying the eMBB UE of preempted resources in time/frequency domain; further in section 5.2, “the eMBB UE can determine whether the additional DMRS is preempted based on the pre-emption indication” (note that it requires the pre-emption indication indicates the resources of the preempted resources].  

Regarding claim 8, 3GPP1 in view of Du teaches, all the limitations of claim 7 and particularly, “the RS configuration comprises a puncturable subset indication” (which corresponds to “when included in the RS configuration, the puncturable indication”) as set forth above, and 3GPP1 further teaches, a puncturable time bitmap indicating one or more time domain resources of the puncturable subset [sections 2.2 and 5.2, the pre-emption indication comprises a bit map indicating one or more preempted symbols (i.e., time domain resources)].

Regarding claim 13, 3GPP1 in view of Du teaches, all the limitations of claim 1 and particularly, the RS is configured to comprise the puncturable subset, as set forth above, and section 2 of 3GPP1 teaches, the puncturable subset is contiguous in time [section 2; figure. 1, note that 14 OFDM symbols are preemptable (other than portions of the resource resources) of which the fifth and thirteen symbols are preempted/punctured and the 14 OFDM symbols are contiguous in time].  

Regarding claim 14, 3GPP1 in view of Du teaches, all the limitations of claim 1 and particularly, the RS is configured to comprise the unpuncturable subset, as set forth above, and section 2 of 3GPP1 teaches, the unpuncturable subset is contiguous in time [section 2; figure. 1, note that two reserved resources (i.e., unpuncturable subset) are contiguous in time].  

Regarding claim 15, 3GPP1 in view of Du teaches, all the limitations of claim 1 and particularly, the RS is configured to comprise the unpuncturable subset, as set forth above, and section 2 of 3GPP1 teaches, for at least one symbol duration, the unpuncturable subset comprises an entire bandwidth for the at least one symbol duration [section 2; figure. 1, note that for one symbol duration, two reserved resources (i.e., unpuncturable subset) comprises an entire bandwidth for one symbol duration].

Regarding claim 18, 3GPP1 in view of Du teaches, all the limitations of claim 1 and particularly, "wherein the RS is configured to comprise a puncturable subset and an unpuncturable subset, the puncturable subset comprising one or more resources of the RS that are allowed to be punctured, and the unpuncturable subset comprising one or more resources of the RS that are prohibited from being punctured” as set forth above, and 3GPP1 further teaches, a plurality of puncturable subsets [section 2.1; figure 1; resources corresponding to symbols 0-13 other than the reserved resources].  

Regarding claim 41, claim 41 recites similar features to claim 1 without adding patentable features. Thus, claim 41 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 43, claim 43 is rejected at least based on a similar rational applied to claim 3.  

Regarding claim 44, claim 44 is rejected at least based on a similar rational applied to claim 4.  

Regarding claim 45, claim 45 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 46, claim 46 is rejected at least based on a similar rational applied to claim 6.

Regarding claim 47, claim 47 is rejected at least based on a similar rational applied to claim 7.

Regarding claim 48, claim 48 is rejected at least based on a similar rational applied to claim 8.

Regarding claim 53, claim 53 is rejected at least based on a similar rational applied to claim 13.  

Regarding claim 54, claim 54 is rejected at least based on a similar rational applied to claim 14.  

Regarding claim 55, claim 55 is rejected at least based on a similar rational applied to claim 15.

Regarding claim 58, claim 58 is rejected at least based on a similar rational applied to claim 18.

Regarding claim 81, claim 81 recites similar features to claim 1 without adding patentable features. Thus, claim 81 is rejected at least based on a similar rational applied to claim 1.
Regarding claim 83, 3GPP1 teaches, a non-transitory computer-readable medium storing computer-executable instructions for a network entity, the computer-executable instructions comprising: one or more instructions causing the network entity to perform action(s) [section 5.2, every base station/network entity has a memory storing instructions for the base station to perform action(s)].
Thus, claim 83 is rejected at least based on a similar rational applied to claim 1.

Claims 2 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over “Remaining aspects on pre-emption indication for DL multiplexing of URLLC and eMBB”, 3GPP TSG RAN WG1 Meeting #91, Reno, USA (R1-1721452), hereinafter “3GPP1”) in view of Du et al (WO 2019001523 A1) and further in view of Qi et al (US Publication No. 2021/0298088).

Regarding claim 2, although 3GPP1 in view of Du teaches, all the limitations of claim 1 as set forth above, 3GPP1 in view of Du does not explicitly teach (see, emphasis), wherein the RS is a positioning reference signal (PRS).  
	However, Qi teaches, wherein the RS is a positioning reference signal (PRS) [¶0142, 0158 and 0162, the RS (for being punctured) is a PRS]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “the RS” in the system of 3GPP1 in view of Du to be a PRS as taught by Qi because it would provide the system with the enhanced capability of avoiding the PRS colliding with other RSs to enable multiplexing among them [¶0158 of Qi].

Regarding claim 42, claim 42 is rejected at least based on a similar rational applied to claim 2.

Claims 9 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over “Remaining aspects on pre-emption indication for DL multiplexing of URLLC and eMBB”, 3GPP TSG RAN WG1 Meeting #91, Reno, USA (R1-1721452), hereinafter “3GPP1”) in view of Du et al (WO 2019001523 A1) and further in view of Yi et al (US Publication No. 2019/0098608).

Regarding claim 9, although 3GPP1 in view of Du teaches, all the limitations of claim 1 and particularly, “the RS configuration comprising a puncturable subset and an unpuncturable subset” as set forth above, 3GPP1 in view of Du does not explicitly teach (see, emphasis),  
wherein the RS configuration comprises a plurality of scrambling IDs including a first scrambling ID and a second scrambling ID, 
wherein when the puncturable subset of the RS is punctured, the RS is scrambled based on the first scrambling ID, and 
wherein when the puncturable subset of the RS is not punctured, the RS is scrambled based on the second scrambling ID.  
However, Yi teaches,  
wherein ... configuration comprises a plurality of scrambling IDs including a first scrambling ID and a second scrambling ID [¶0165, there are scrambling sequence A and scrambling sequence B], 
wherein when the puncturable subset of a signal... is punctured, the signal is scrambled based on the first scrambling ID [¶0165, if scrambling sequence B is applied to the RS, this means that PUSCH transmission is dropped/punctured], and 
wherein when the puncturable subset of the signal is not punctured, the signal is scrambled based on the second scrambling ID [¶0165, if scrambling sequence A is applied to the RS, this means that PUSCH transmission is not dropped/not punctured].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “the puncturable subset and the unpuncturable subset of the RS” in the system of 3GPP1 in view of Du to be indicated by differently scrambling based on the first scrambling ID or the second scrambling ID, as taught by Yi because it would provide the system with the enhanced capability of allowing user equipment to transmit and receive signals efficiently using limited radio resources [¶0007 of Yi].

Regarding claim 49, claim 49 is rejected at least based on a similar rational applied to claim 9.

Claims 21-28, 61-68, 82 and 84-88 are rejected under 35 U.S.C. 103 as being unpatentable over “Remaining aspects on pre-emption indication for DL multiplexing of URLLC and eMBB”, 3GPP TSG RAN WG1 Meeting #91, Reno, USA (R1-1721452), hereinafter “3GPP1”) in view of Du et al (WO 2019001523 A1) and further in view of Wu et al (US Publication No. US 2020/0195328).

Regarding claim 21, 3GPP1 teaches, a user equipment (UE) [section 5.2, eMBB UE], comprising: 
a transceiver [section 5.2, every UE has a transceiver]; 
a memory [section 5.2, every UE has a memory]; and 
a processor communicatively coupled to the transceiver and the memory, wherein the processor is configured to [section 5.2, every UE has a processor coupled to the transceiver and the memory to perform action(s)]: 
receive, via the transceiver, a reference signal (RS) [section 5.2, downlink RS including the front-loaded DMRS and the additional DMRS; it is implied the downlink RS is received by the UE via the implied transceiver], the RS comprising a puncturable subset [section 5.2, the RS comprises additional DMRS (i.e., puncturable subset, see, “preempting additional DMRS may be acceptable”)] and an unpuncturable subset [section 5.2, the RS comprises front-loaded DMRS (i.e., unpuncturable subset; see, when URLLC transmission is scheduled, it can always avoid preempting (i.e., unpuncturable) the front-loaded DMRS”)], the puncturable subset comprising one or more resources of the RS that are allowed to be punctured [section 5.2, note that since the additional DMRS can be preempted, at least one resource of the additional DMRS is allowed to be preempted/punctured], the unpuncturable subset comprising one or more resources of the RS that are prohibited from being punctured [section 5.2, note that since the front-loaded DMRS is avoided to be preempted/unpuncturable, at least one of the front-loaded DMRS is not allowed/prohibited from being preempted/punctured]; 
determine whether or not the puncturable subset has been punctured by another physical layer signal based on an indication [section 5.2, (eMBB UE) determines whether the additional DMRS (i.e., puncturable subset) is preempted by URLLC transmission based on pre-emption indication]; and 
exclude the puncturable subset when processing the RS when it is determined that the puncturable subset has been punctured [section 5.2, (the eMBB UE) decodes data without (i.e., excluding) the additional DMRS (i.e., puncturable subset); note that the UE excludes the additional DMRS when processing the RS when the additional DMRS is preempted], 
the aforementioned embodiment of 3GPP1 with reference to section 5.2 does not explicitly teach (see, emphasis), include a subset ... when it is determined that the subset has not been punctured.
However, section 5.1 of 3GP1 further teaches, include a subset ... when it is determined that the subset has not been punctured [section 5.1, if all non-preempted CBs (i.e., the subset has not been punctured) are corrected decoded, (the UE) feedbacks ACK to gNB (i.e., include the non-preempted CBs; note that the feedbacking ACK to the non-preempted CBs requires including the non-preempted CBs].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the embodiment of 3GPP1 with reference to section 5.2 with the teachings of section 5.1 of 3GPP1 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
	Although 3GPP1 teaches, “determine whether or not the puncturable subset has been punctured by another signal based on an indication” as set forth above, 3GPP1 does not explicitly teach (see, emphasis), the indication is made based on the unpuncturable subset.
However, Du teaches, the indication is made based on the unpuncturable subset [see, 1st paragraph of page 16 and FIG. 4D of the Translation Copy of Du, the preemption indication (PI) (i.e., unpuncturable subset; note that PI of Du contains a non-preemtable/unpuncturable resource) of a resource (including the PI and the PI region) indicates whether the PI region (i.e., puncturable subset) of the resource has been preempted/punctured].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “indicating whether the puncturable subset of the RS has been punctured in the system of 3GPP1 to include “unpuncturable subset of a resource indicates whether a puncturable subset of the resource has been puncture” as taught by Du because it would provide the system with the enhanced capability of securing low latency for URLLC service data to improve data transmission efficiency [see, pages 2-3 of the Translation Copy of Du].
	Further, although 3GPP1 teaches, “receive, via the transceiver, a reference signal (RS)” as set forth above, 3GPP1 in view of Du does not explicitly teach (see, emphasis), receive ... a reference signal (RS) from a non-serving cell.
 However, Wu teaches, receive ... a reference signal (RS) from a non-serving cell [¶0043 and 0054, the non-serving cell transmits its CSI-RS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “receive a reference signal” in the system of 3GPP1 in view of Du to be made from “a non-serving cell as taught by Wu because it would provide the system with the enhanced capability of allowing channel measurement from cells including the non-serving cell to thus provide coherent JT transmission [¶0043 and 0054 of Wu].

Regarding claim 22, 3GPP1 in view of Du and Wu teaches, all the limitations of claim 21 and particularly, “another physical layer signal” as set forth above, and 3GPP1 further teaches, a physical layer channel carrying higher priority information [section 5.2, note that URLLC transmission is a higher prior information than eMBB transmission].  

Regarding claim 23, 3GPP1 in view of Du and Wu teaches, all the limitations of claim 22 and particularly, “a physical layer channel carrying higher priority information” as set forth above, and 3GPP1 further teaches, ultra-reliable low-latency communication (URLLC) data [section 5.2, note that URLLC transmission is a higher prior information than eMBB transmission].  

Regarding claim 24, 3GPP1 in view of Du and Wu teaches, all the limitations of claim 21 as set forth above. 
The embodiment of 3GPP1 with reference to section 5.2 does not explicitly teach (see, emphasis), receive, via the transceiver, an RS configuration from a network entity, the RS configuration indicating the configuration of resources of the RS.
However, section 2 of 3GPP1 further teaches ... an RS configuration from a network entity, the RS configuration indicating the configuration of resources of the RS  [section 2, providing RRC signaling configuring eMBB UE indicating the configuration of PI reference region in time/frequency domain].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the embodiment of 3GPP1 with reference to section 5.2 in view of Du and Wu with the teachings of section 2 of 3GPP1 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 25, 3GPP1 in view of Du and Wu teaches, all the limitations of claim 24 and particularly, “the RS configuration” as set forth above, and 3GPP1 further teaches, wherein the RS configuration is provided to the UE through higher layer signaling, the higher layer signaling being signaling through one or more layers above a physical layer [sections 2.3 and 5.2, the configuration of the RS or the pre-emption indication is configured by RRC signal; note that the RRC signal is a higher layer signaling above a physical layer].  

Regarding claim 26, 3GPP1 in view of Du and Wu teaches, all the limitations of claim 25 and particularly, “the RS configuration” as set forth above, and 3GPP1 further teaches, wherein the RS configuration is provided to the UE through one or more radio resource control (RRC) messages [sections 2.3 and 5.2, the configuration of the RS or the pre-emption indication is configured by RRC signal; note that the RRC signal is a higher layer signaling above a physical layer].

Regarding claim 27, 3GPP1 in view of Du and Wu teaches, all the limitations of claim 24 and particularly, “the RS configuration” as set forth above, and 3GPP1 further teaches, a puncturable subset indication indicating the resources of the puncturable subset [sections 2 and 5.2, pre-emption indication indicates notifying the eMBB UE of preempted resources in time/frequency domain; further in section 5.2, “the eMBB UE can determine whether the additional DMRS is preempted based on the pre-emption indication” (note that it requires the pre-emption indication indicates the resources of the preempted resources].  

Regarding claim 28, 3GPP1 in view of Du and Wu teaches, all the limitations of claim 27 and particularly, “the RS configuration comprises a puncturable subset indication” (which corresponds to “when included in the RS configuration, the puncturable indication”) as set forth above, and 3GPP1 further teaches, a puncturable time bitmap indicating one or more time domain resources of the puncturable subset [sections 2.2 and 5.2, the pre-emption indication comprises a bit map indicating one or more preempted symbols (i.e., time domain resources)].

Regarding claim 61, claim 61 recites similar features to claim 1 without adding patentable features. Thus, claim 61 is rejected at least based on a similar rational applied to claim 21.

Regarding claim 62, claim 62 is rejected at least based on a similar rational applied to claim 22.  

Regarding claim 63, claim 63 is rejected at least based on a similar rational applied to claim 23.  

Regarding claim 64, claim 64 is rejected at least based on a similar rational applied to claim 24.  

Regarding claim 65, claim 65 is rejected at least based on a similar rational applied to claim 25.  

Regarding claim 66, claim 66 is rejected at least based on a similar rational applied to claim 26.  

Regarding claim 67, claim 67 is rejected at least based on a similar rational applied to claim 27.  

Regarding claim 68, claim 68 is rejected at least based on a similar rational applied to claim 28. 

Regarding claim 82, claim 82 recites similar features to claim 1 without adding patentable features. Thus, claim 82 is rejected at least based on a similar rational applied to claim 21.   
   
Regarding claim 84, 3GPP1 teaches, a non-transitory computer-readable medium storing computer-executable instructions for a user equipment (UE), the computer-executable instructions comprising: one or more instructions causing the network entity to perform action(s) [section 5.2, every UE has a memory storing instructions for the UE to perform action(s)].
Thus, claim 84 is rejected at least based on a similar rational applied to claim 21.   
 
Regarding claim 85, 3GPP1 teaches, a network node [section 5.2, NR/RAN1 which implies a base station], comprising: 
a transceiver [section 5.2, every base station has a transceiver]; 
a memory [section 5.2, every base station has a memory]; and 
a processor communicatively coupled to the transceiver and the memory [section 5.2, every base station has a processor coupled to the transceiver and the memory to perform action(s)].
The remaining part of claim 85 is merely different from claim 21 in that it recites claimed features from the perspective of a network node, but recites similar features to claim 21 without adding further patentable feature. Thus, claim 85 is rejected at least based on a similar rational applied to claim 21.

Regarding claim 86, claim 86 recites similar features to claim 85 without adding further patentable features. Thus, claim 86 is rejected at least based on a similar rational applied to claim 85.

Regarding claim 87, claim 87 recites similar features to claim 85 without adding further patentable features. Thus, claim 87 is rejected at least based on a similar rational applied to claim 85.

Regarding claim 88, 3GPP1 teaches, a non-transitory computer-readable medium storing computer- executable instructions for a network node, the computer-executable instructions comprising: one or more instructions causing the network node to perform action(s) [section 5.2, every base station has a memory storing instructions for the base station to perform action(s)]. 
The remaining part of claim 88 is merely different from claim 21 in that it recites claimed features from the perspective of a network node, but recites similar features to claim 21 without adding further patentable feature. Thus, claim 88 is rejected at least based on a similar rational applied to claim 21.

Allowable Subject Matter
Claims 10-12, 19-20, 29-34, 39-40, 50-52, 59-60, 69-74 and 79-80 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Islam et al (US Publication No. 20180278454) [FIG. 5; ¶0031]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                                                                                                                                                                                      

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469